DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-13, 15-20 (renumbered as 1-19, for issue) are allowed. 
Independent claims 1, and 16 respectively and similarly  recite the limitations: 
receiving, by an image analysis system, a digital image of a slide, the slide comprising the tissue sample, a target dot and a fluoro dot, the fluoro dot comprising a known density of fluorescence-inducing molecules, the target dot comprising a known density of target molecules, the tissue sample and the target dot having been stained in the same staining procedure with the same type of fluorescence-inducing molecules as contained in the fluoro dot, the digital image comprising intensity values of the tissue sample, intensity values of the target dot and intensity values of the fluoro dot, the fluorescence-inducing molecules being adapted to directly or indirectly bind to the target molecules during the staining procedure;
 receiving, by the image analysis system: pixel intensities of the fluoro dot depicted in the image; pixel intensities of the target dot depicted in the image; pixel intensities of an area of the tissue sample depicted in the image;  fluorescence-inducing molecule density information indicative of the known density of the fluorescence-inducing molecules in the fluoro dot; and target molecule density information indicative of the known density of the target molecules in the target dot; and
computing the density of target molecules in the area of the tissue sample as a function of the pixel intensities of the fluoro dot, the target dot, the area of the tissue sample, the fluorescence-inducing molecule density information and the target molecule density information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667